BISHOP, J.
Ward County Water Improvement District No'. 2, defendant in error, recovered judgment in the district court of Ward county against J. J. Wheat and Henry Lepp, plaintiffs in error, for the sum of $1,763.70, and foreclosure of tax hen on 3,000 acres of land; same being the amount of taxes, with interest, penalties, and costs,-assessed against said land for the year 1920 by said water improvement district. This judgment was by the Court of Civil Appeals affirmed. 270 S. W. 197. This land was not rendered for taxes for the year 1920, but was appraised and assessed by the board of equalization of the district. It was assessed for taxation by the scheme used by the board, by which all unimproved land was valued at $75 per acre, and all improved or cultivated land at $100 per acre. The personal property was assessed at its actual value. Eighty acres of this land was assessed as improved, and the balance as unimproved, land. The unimproved land was worth from $2 to $10 per acre, and the cultivated land $50 per acre. In assessing the real property in. the district, the board gave no consideration to the value of improvements and location of the land. The 'question here presented is the same as that in the ease of J. W. Ogburn v. Ward County Irrigation District No. 1, 267 S. W. 316, with which this case was submitted, and the conclusion there reached governs the disposition to be made of this ease. We therefore recommend that the judgments of the district court and the Court of Civil Appeals be reversed, and the cause remanded to the dis-' trict court.
CURETON, O. J.
The judgment recommended in the report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court. We approve the holding of the Commission of Appeals on the questions discussed in its opinion.